DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 02/11/2021.  Claims 1-18 are still pending in the application.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "controlling a first portion of the connection point device; causing a second gateway device to transition from a standby configuration mode or passive configuration mode to active configuration mode in response to a failure of the first gateway device; and taking control from the first gateway device of a second portion of the connection point device in response to the failure of the first gateway device,” as recited in group claims 1-7; "the first IoT gateway device to: actively process a first set of data associated with the managed device; and actively share state information with the second IoT gateway device via a non-routable connection; and the second IoT gateway device to: actively process a second set of data associated with the managed device; actively share state information with the first IoT gateway device via the non-routable connection; and process the first set of data and the second set of data in response to a failure of the first IoT gateway device," and "wherein the first and second IoT gateway devices are transitionable among standby configuration, passive configuration, and active configuration," as recited in group claims 8-12; and "the first IoT gateway device to: actively process a first set of data associated with the managed device; and actively share state information with the second IoT gateway device via a non-routable connection; and the second IoT gateway device to: actively process a second set of data associated with the managed device; actively share state information with the first IoT gateway device via the non-routable connection; and process the first set of data and the second set of data in response to a failure of the first IoT gateway device," as recited in group claims 13-18,  structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sekiguchi (US 6,928,576).
Mimms et al. (US 2002/0176355).
Kok et al. (US 8,325,740).
Hammam et al. (US 8,812,894).

Cheng et al. (US 10,805,147).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 13, 2021